IMG-111                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2527
                                      ___________

                             CARLOS ORTIZ-GONZALEZ,
                                               Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A089-006-772)
                     Immigration Judge: Honorable Mirlande Tadal
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 20, 2011

              Before: SCIRICA, FISHER and ALDISERT, Circuit Judges.

                                 (Filed: April 21, 2011)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Petitioner seeks review of the decision of the Board of Immigration Appeals

(“BIA”), dismissing his appeal from the Immigration Judge‟s (“IJ”) denial of his

application for relief. The Government has filed a motion to dismiss the petition for lack
of jurisdiction. For the reasons that follow, we will dismiss in part and deny in part the

petition for review.

       Petitioner, Carlos Ortiz-Gonzalez, is a native and citizen of Mexico. He entered

the United States without authorization in April 1995 and has resided here continuously

since that time. He and his girlfriend have four children, all of whom are American

citizens. Ortiz-Gonzalez was placed into removal proceedings in 2008. He conceded

removability and requested relief in the form of cancellation of removal under 8 U.S.C.

§ 1229b(b)(1). Following a hearing at which Ortiz-Gonzalez testified, the IJ denied

cancellation of removal and granted voluntary departure. The BIA agreed and dismissed

the appeal. Through counsel, Ortiz-Gonzalez filed a petition for review. The Attorney

General filed a motion to dismiss the petition for review for lack of jurisdiction.

       The Attorney General argues, and Ortiz-Gonzalez concedes, that we lack

jurisdiction over the IJ‟s discretionary decision to deny cancellation of removal. See

8 U.S.C. § 1252(a)(2)(B)(i); Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d Cir.

2003). This includes the IJ‟s determination that Ortiz-Gonzalez failed to demonstrate

that “exceptional and extremely unusual hardship” would accrue to his U.S.-citizen

children in the event of his removal. See id. However, we retain jurisdiction over

constitutional claims or questions of law pursuant to 8 U.S.C. § 1252(a)(2)(D). See

Sukwanputra v. Gonzales, 434 F.3d 627, 634 (3d Cir. 2006).

       Ortiz-Gonzalez advances three claims on appeal. First, he maintains that the IJ

erred in applying the hardship factors to the circumstances of his case by failing to

                                              2
consider his U.S.-citizen children‟s lack of knowledge of another way of life. However,

as the Attorney General notes, Ortiz-Gonzalez consistently indicated that his children

would remain in the United States should he be removed. (A.R. 106-07; 154-55.) He

also submitted an affidavit from Gloria Ortiz, the mother of his children, stating that she

and the children would remain in the United States in the event he was removed. (A.R.

209.) Thus, the IJ acted properly in not considering this factor. See Pareja v. Attorney

Gen., 615 F.3d 180, 189 (3d Cir. 2010). Next, he argues that the IJ failed to apply the

factors set out in In re Monreal-Aguinaga, 23 I. & N. Dec. 56 (BIA 2002), such as the

respondent‟s age, family ties, health, and the political and economic conditions in the

country of return, nor did she consider how these factors might impact his children. See

In re Recinas, 23 I. & N. Dec. 467, 471 (BIA 2002) (“In addition to the hardship of the

United States citizen children, factors that relate only to the respondent may also be

considered to the extent that they affect the potential level of hardship to her qualifying

relatives.”); Monreal-Aguinaga, 23 I. & N. Dec. at 63 (reciting factors). The IJ

considered the potential of a lower standard of living for the U.S.-citizen children in this

case, and found that it alone was insufficient to demonstrate exceptional and extremely

unusual hardship. Ortiz-Gonzalez did not argue that any of the remaining factors were

relevant to his situation. Finally, Ortiz-Gonzalez asserts in passing that the IJ failed to

consider all of the hardship factors cumulatively. Not only does Ortiz-Gonzalez fail to

support this assertion, but his “arguments amount to nothing more than „quarrels over the

exercise of discretion and the correctness of the factual findings reached by the agency.‟”

                                              3
Cospito v. Attorney Gen., 539 F.3d 166, 170-71 (3d Cir. 2008) (quoting Emokah v.

Mukasey, 523 F.3d 110, 119 (2d Cir. 2008)). Thus, we lack jurisdiction over this claim.

       Next, Ortiz-Gonzalez maintains that the IJ denied him due process by failing to

elicit testimony and documentation that would provide her with the basis to render a

proper decision. Specifically, he criticizes the lack of a medical expert, psychological

documentation, or information regarding the financial circumstances of the family.

Ortiz-Gonzalez testified at the hearing and the record does not reflect that any limitation

was placed on the type of evidence he could have introduced. As the Attorney General

points out, it is Ortiz-Gonzalez‟s burden to prove that he is eligible for cancellation of

removal. See Pareja, 615 F.3d at 185. To the extent Ortiz-Gonzalez argues that the IJ

failed to properly weigh the factors in violation of his right to due process, he is simply

restating the issues raised unsuccessfully in connection with his first claim.

       Finally, Ortiz-Gonzalez argues that the BIA‟s opinion amounted to no more than

an Affirmance Without Opinion. We agree with the Attorney General that the BIA‟s

decision comported with the requirements of 8 C.F.R. § 1003.1(e)(5).

       Based on the foregoing, we will dismiss the petition for review to the extent it

challenges the discretionary determination of the IJ, and deny it to the extent it can be

read to raise any questions of law. Accordingly, the Government‟s motion to dismiss is

granted in part and denied in part.




                                              4